DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendments to the specification, Applicant has submitted a marked up sentence that is to be replaced followed by a clean copy of the paragraph that includes the changes sentence.  This is not a typical format for a specification amendment.  All that is needed is a marked up version of the entire paragraph showing the changes.  
Drawings
The drawings are objected to because:
In Figure 9, item “72” should be replaced “42” because that handle half is labeled as 12a which does not have recess 72.  Handle half 12a has protrusion “42”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Specification
The disclosure is objected to because of the following informalities:
On page 12 line 8, the phrase “60b of handle half 12a” should be replaced with “60b of handle half 12b”.
On page 12 line 8, the phrase “rails 32, 60” should be replaced with “rails 32a,b, 60a,b”.
On page 12 line 21, the phrase “notch 38” should be replaced with “notch 38a,b,c”.
On page 13 line 12, the phrase “rails 32, 60” should be replaced with “rails 32a,b, 60a,b”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, the phrase “a first position, and second position” is unclear.  It is unclear if these positions represent the same or different locations than the first and second position already disclosed in claim 1.  As written, the blocking component has two first positions and two second positons, which is not supported.  The phrase should be replaced with “the first position and the second position”.
With regards to claims 4 and 13, the phrase “may selectively engage” is unclear.  It is unclear if the “selective engagement” happens or not.  The word “may” needs to be deleted.
With regards to claim 8, the phrase “tab being slidable along a path” is unclear in that claim 8 now discloses “an elongated slot”.  As written, the tab is unrelated to the slot and the path is not defined by the slot which is not supported.  The tab moves in the slot and slides in a path defined by the slot.
Claims 12, 13, 14, and 15 each recite the limitation “said elongate slot”.  There is insufficient antecedent basis for this limitation in each of these claims.  All of these claims ultimately depend from claim 8 and claim 8 has been amended to delete the “elongate slot” limitation. 
With regards to claim 16, the phrase “at a midpoint” is unclear.  It is unclear what structure defines this midpoint.

Allowable Subject Matter
Claims 1, 2, 7-9, 11, and 17-20 are allowed.
Claims 3-6 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new grounds of rejection.  The remaining drawing and specification objections have not been addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
26 October 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724